PER CURIAM.
This was a habeas corpus proceeding. In 1954 petitioner had been sentenced to a term of 15 years in the penitentiary upon conviction of the crime of burglary. In 1958 petitioner was released on parole. In 1961 the parole was revoked and petitioner was returned to confinement. Pursuant to ORS 144.390 the time spent on parole did not diminish the length of his sentence.
Petitioner claims ORS 144.390 attempts to vest judicial power in the State Board of Parole and Probation. He is wrong. The statute reads:
“A prisoner recommitted for violation of parole, conditional pardon or probation shall serve out his sentence, and the time during which he was out on parole is not a part thereof.”
The legislature has made the determination and the Board has no discretion. The statute is a proper exercise of legislative power. Greenwood v. Gladden, 1962, 373 P2d 417.
The order of the trial court is affirmed.